Name: Council Regulation (EEC) No 1550/83 of 14 June 1983 amending Regulation (EEC) No 1883/78 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 6 . 83 Official Journal of the European Communities No L 158/9 COUNCIL REGULATION (EEC) No 1550/83 of 14 June 1983 amending Regulation (EEC) No 1883/78 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ('), as last amended by Regulation (EEC) No 3509/80 (2), and in particular Article 3 (2) thereof, Having regard to the proposal from the Commission, Whereas the Annex to Regulation (EEC) No 1883/78 (3), as last amended by Regulation (EEC) No 1262/82 (4), lists the measures corresponding to the concept of intervention intended to stabilize the agri ­ cultural markets within the meaning of Article 3 ( 1 ) of Regulation (EEC) No 729/70 ; whereas that Annex should be brought up to date as a number of measures have been adopted, extended or repealed since it was last amended ; Whereas the basic provisions of the common organiza ­ tion of the market in fishery products have been revised and substantial changes have been made to the basic provisions of the common organization of the market in wine ; Whereas, for measures which do not appear in the new Annex but in respect of which it is possible that expenditure is being incurred, the former Annexes continue to apply, 8 . The measures to support the income of small milk producers pursuant to Article 2a of Regu ­ lation (EEC) No 1079/77.' 2. In Section IV, under 'A. Olive oil ', the following points shall be added : '2a. Information actions and other actions to promote the consumption of olive oil provided for in Article II (6) of Regulation No 136/66/EEC.' '7. The corrective amounts granted or levied in trade between Greece and the other Member States pursuant to Article 3 of Regulation (EEC) No 2919/82.' 3 . In Section IV, under 'B. Colza, rape and sunflower seeds', point 5 shall be replaced by the following : '5 . The differential amounts granted or levied at the time of processing colza, rape and sunflower seed pursuant to Regulation (EEC) No 1569/72.' 4. In Section IV, under 'C. Other oil seeds', point 1 shall be deleted. 5 . In Section VI 'Beef and veal', points 4, 5 and 7 shall be replaced by the following : '4 . The premiums for the birth of calves provided for in Article 1 of Regulation (EEC) No 1120/81 and in Article 1 of Regulation (EEC) No 1201 /82. 5 . The premiums for the slaughter of certain adult bovine animals provided for in Article 1 of Regulation (EEC) No 870/77, in Article 1 of Regulation (EEC) No 1121 /81 and in Article 1 of Regulation (EEC) No 1200/82.' '7 . The additional premium for maintaining suckler cows provided for by Regulations (EEC) No 1056/81 and (EEC) No 1199/82.' 6 . In Section IX 'Fruit and vegetables', the following points shall be added : ' 10 . Storage aid and financial compensation for dried grapes and dried figs pursuant to Article 10 of Regulation (EEC) No 2194/81 . HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1883/78 is hereby amended as follows : 1 . In Section III 'Milk and milk products', under 'C. Other measures', the following point shall be added : (') OJ No L 94, 28 . 4. 1970, p. 13 . (2) OJ No L 367, 31 . 12. 1980, p. 87 . 11 . Aid for restorage of sultanas pursuant to Article 10a of Regulation (EEC) No 2194/81 .'0 OJ No L 216, 5 . 8 . 1978 , p. 1 .{*) OJ No L 148 , 27 . 5 . 1982, p. 1 . No L 158/ 10 Official Journal of the European Communities 16. 6 . 83 7. Section X 'Wine shall be replaced by the following : 'X. WINE 1 . The aid for private storage of table wine, grape must, concentrated grape must and rectified concentrated grape must provided for in Articles 7 and 8 of Regulation (EEC) No 337/79 . 2. The aid for restorage of table wines provided for in Article 10 of Regulation (EEC) No 337/79 . 3 . The preventive distillation provided for in Article 11 of Regulation (EEC) No 337/79 . 4. The additional measures for storage or distilla ­ tion applicable to holders of long-term contracts provided for in Article 12a of Regu ­ lation (EEC) No 337/79 . 5 . The aid for concentrated grape must and rectified concentrated grape must used to increase alcoholic strength provided for in Article 14 of Regulation (EEC) No 337/79 . 6. The aid for grape musts used for the produc ­ tion of grape juice, British wines, Irish wines and other similar beverages provided for in Article 14a of Regulation (EEC) No 337/79 . 7. The distillation of table wines and any appro ­ priate measures provided for in Article 15 of Regulation (EEC) No 337/79 . 8 . The aid granted to distillers and the part financed by the EAGGF Guarantee Section of the expenditure to be borne by the interven ­ tion agencies for the distillation of the by-products of wine making provided for in Article 39 of Regulation (EEC) No 337/79 . 9 . The distillation provided for in Article 40 of Regulation (EEC) No 337/79 (wines other than table wines). 10 . The measures for the disposal of the products of the distillation referred to in Articles 39 and 40 taken pursuant to Article 40a of Regu ­ lation (EEC) No 337/79 . 1 1 . The compulsory distillation of table wines at the beginning of the wine-growing year provided for in Article 41 of Regulation (EEC) No 337/79 . 12. The buying-in of alcohol and consequent transactions carried out by an intervention agency pursuant to Articles 41 and 41a of Regulation (EEC) No 337/79 . 13 . The measures to encourage the use of methods other than distillation provided for in Article 41c of Regulation (EEC) No 337/79. 14. The intervention measures for products other than table wines provided for in Article 57 of Regulation (EEC) No 337/79 . 15. The measures for derogation following natural disasters provided for in Article 62 of Regula ­ tion (EEC) No 337/79 . 16. The aid for the transport of certain Greek wines, grape must and concentrated grape must provided for in Article 1 of Regulation (EEC) No 2247/81 .' 8 . In Section XI 'Raw tobacco', point 3 shall be deleted. 9 . Section XII 'Fishery products' shall be replaced by the following : ¢XII . FISHERY PRODUCTS 1 . The financial compensation granted by the Member States to producers' organizations provided for in Article 13 of Regulation (EEC) No 3796/81 . 2. The free distribution of goods withdrawn from the market pursuant to Article 1 3 of Regulation (EEC) No 3796/81 . 3 . The carry-over premium provided for in Article 14 ( 1 ) of Regulation (EEC) No 3796/81 . 4. The special carry-over premium for anchovies and sardines provided for in Article 14 (3) of Regulation (EEC) No 3796/81 . 5. The private storage aid granted provided for in Article 16 of Regulation (EEC) No 3796/81 . 6 . The compensation granted to Community producers of tuna provided for in Article 17 of Regulation (EEC) No 3796/81 . 7. The compensation granted to Community producers of salmon and lobsters provided for in Article 18 of Regulation (EEC) No 3796/81 .' 10 . In Section XIII, under 'A. Fibre flax and hemp', point 3 shall be replaced by the following : '3 . The measures to encourage the use of flax fibre provided for in Article 1 of Regulation (EEC) No 2511 /80 and in Article 1 of Regulation (EEC) No 1423/82.' 16. 6 . 83 Official Journal of the European Communities No L 158/ 11 1 1 . In Section XIII 'F. Peas and field beans shall be replaced by the following : 'F. Peas and field beans 1 . The aid for Community products used in the manufacture of animal feedingstuffs provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82. 2. The aid for Community products used in the manufacture of food provided for in Article 3 (2) of Regulation (EEC) No 1431 /82.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE